Exhibit 10.7 Closing Statement. CLOSING STATEMENT February 6, 2008 The undersigned do hereby: 1.Acknowledge the acceptance of subscriptions from purchasers representing gross proceeds of $ from the issuance of Notes of HYPERDYNAMICS CORPORATION, a Delaware corporation (the “Company”). 2.Represent that all conditions precedent to closing of the Company’s offering of the Notes pursuant to the Securities Purchase Agreementhave been satisfied or waived; and 3.Agree that gross proceeds shall be disbursed via wire transfer in immediately available U.S. funds, payable to the following parties in accordance with the respective wiring instructions attached hereto as Exhibit A: Gross Proceeds: From YA Global Investments, L.P. $ 910,526 Less: Montioring Fee deposited in Escrrow Account $ (80,000 ) Structuring Fee to Yorkville Advisors LLC $ (30,000 ) Due Diligence Fee to Yorkville Advisors LLC $ (5,000 ) 90 Days of Interest (20%) to Yorkville Advisors LLC $ (45,526 ) Sub-Total: $ 750,000 Disbursements: Net Proceeds: Net Proceeds Payable to the Company $ 750,000 [SIGNATURE PAGE IMMEDIATELY TO FOLLOW] Hyperdynamics Corporation By: /s/ Kent Watts Name:Kent Watts Title:President and CEO YA Global Investments, L.P. By:Yorkville Advisors, LLC Its:Investment Manager By:/s/ Mark Angelo Name:Mark Angelo Its: Portfolio Manager
